Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Status of claims
The amendment filed on 04/07/2022 is acknowledged. Claims 1-42 and 53 have been canceled and claim 44 has been withdrawn. Claims 43, 45-52, and 54-63 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/07/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejection of claims 61-63 over Cowley et al. (US 2007/0179168 A1), Caruso et al. (US 2003/0065002 A1), and Vaya et al. (US 2006/0018934 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 43, 45-52, and 54-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cowley et al. (US 2007/0179168 A1 with the effective US filing date of 11/28/2005 for provisional application 60/740,000) in view of Caruso et al. (US 2003/0065002 A1).
Cowley et al. teach a combination of naltrexone in an amount of 50 mg and bupropion in an amount of 0.01-100 mg and 100 mg with both naltrexone and bupropion being in salt form of hydrochloric acid and both being in separate dosages or in one single dosage and both being in immediate-, sustained-, or timed-release of oral tablet or capsule which further comprising one or more solid excipients including hydroxypropyl methyl cellulose (HPMC) (paragraph 72 and 74) and being administrated once or more times per day (entire reference, especially abstract, paragraph 17-20, 38, 45, 65, 70, 74, 89-92, 100, 102, 110, and 112, and claims 1, 14, 15, and 22).
Cowley et al. do not specify naltrexone release profile.
This deficiency is cured by Caruso et al. who teach sustained release oral tablet of opioid antagonist including naloxone, naltrexone, etc., and exemplified releasing of releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour in formula 3 in paragraph 42 tested using USP apparatus 3 in gastrointestinal simulate at 37.5 °C (entire reference, especially abstract, paragraph 12, 14, 42, and 43, and claim 1 and 10). It is noted that the dissolution test condition taught by Caruso et al. is not the same as that of claimed, however as a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference teaching the dosage form having the same sustained-/immediate-/timed-release (the claimed sustained release is substantially the same as an immediate release according to the instant specification), the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 	
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cowley et al. and Caruso et al. to specify timed-/sustained-/immediate release naloxone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour. Since both naloxone and naltrexone are suitable opioid antagonist, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace naloxone in formula 3 with naltrexone. Timed-/sustained-/immediate-release naloxone/naltrexone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour was well known as to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	

Response to Applicants’ arguments:
Applicants’ argument with regard to Caruso et al. teach a tablet comprising naloxone in combination with oxycodone and their release profiles, but not the combination of naloxone and oxycodone and the release profile of naltrexone basically the same as the previous response, thus the response discussed previously (10/07/2022, page 5) applies here as well and is not persuasive for reason discussed.

Applicants argue that Caruso et al. teach a tablet for deterring oxycodone abuse, not for reducing one or more adverse effects of bupropion as the instant invention and Caruso et al. teach away from claim 58.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Cowley et al. teach a combination of naltrexone and bupropion and being in separate dosages or in one single dosage and both being in immediate-, sustained-, or timed-release of oral tablet or capsule. Caruso et al. is brought in to provide teachings of specifics of timed-/sustained-/immediate release profile of naloxone (an opioid antagonist, with opioid antagonists also including naltrexone). Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Also, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
	

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 43, 45-52, and 54-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,088,786 B2, claims 1 and 5-8 of U.S. Patent No. 8,318,788 B2, claims 1 and 3 of U.S. Patent No. 10,231,964 B2, claims 1-3, 5, and 8 of U.S. Patent No. 10,322,121 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 in view of Cowley et al. (US 2007/0179168 A1 with the effective US filing date of 11/28/2005 for provisional application 60/740,000) and Caruso et al. (US 2003/0065002 A1).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 43, 45-52, and 54-56 recite an oral dosage form comprising a sustained-release formulation of naltrexone or a pharmaceutically acceptable salt thereof, and bupropion or a pharmaceutically acceptable salt thereof with an in vitro naltrexone dissolution profile of in a dissolution test of USP Apparatus 2 Paddle Method at 100 rpm in a dissolution medium of water at 37 °C of:
a)    between 39% and 70% of naltrexone released in one hour: and
b)    between 62% and 90% of naltrexone released in two hours..
Claim 1 of U.S. Patent No. 8,088,786 B2, claims 1, 5-8 of U.S. Patent No. 8,318,788 B2, claims 1 and 3 of U.S. Patent No. 10,231,964 B2, claims 1-3, 5, and 8 of U.S. Patent No. 10,322,121 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 recite a dosage form comprising a sustained-release formulation of naltrexone and bupropion.
Claim 1 of U.S. Patent No. 8,088,786 B2, claims 1 and 5-8 of U.S. Patent No. 8,318,788 B2, claims 1 and 3 of U.S. Patent No. 10,231,964 B2, claims 1-3, 5, and 8 of U.S. Patent No. 10,322,121 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 do not specify the release profile of sustained release dosage form.
This deficiency is cured by Cowley et al. and Caruso et al. whose teachings of are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the recitation in claim 1 of U.S. Patent No. 8,088,786 B2, claims 1 and 5-8 of U.S. Patent No. 8,318,788 B2, claims 1 and 3 of U.S. Patent No. 10,231,964 B2, claims 1-3, 5, and 8 of U.S. Patent No. 10,322,121 B2, and claim 1 of U.S. Patent No. 10,403,170 B2, Cowley et al., and Caruso et al. to specify sustained release naloxone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour. Since both naloxone and naltrexone are suitable opioid antagonist, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace naloxone in formula 3 with naltrexone. Sustained release naloxone/naltrexone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour and timed-/sustained-/immediate-release naltrexone being suitable were well known as to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same formulation.

Claims 43, 45-52, and 54-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,916,195 B2, claims 1 and 3 of U.S. Patent No. 9,107,837 B2, claims 1, 8, and 11 of U.S. Patent No. 9,248,123 B2, claims 1, 8, and 10 of U.S. Patent No. 10,231,962 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 in view of Cowley et al. (US 2007/0179168 A1 with the effective US filing date of 11/28/2005 for provisional application 60/740,000) and Caruso et al. (US 2003/0065002 A1).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 43, 45-52, and 54-56 are discussed above and applied in the same manner.
Claims 1 and 3 of U.S. Patent No. 8,916,195 B2, claims 1 and 3 of U.S. Patent No. 9,107,837 B2, claims 1, 8, and 11 of U.S. Patent No. 9,248,123 B2, claims 1, 8, and 10 of U.S. Patent No. 10,231,962 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 recite a single oral dosage form comprising a sustained-release formulation of naltrexone and bupropion.
Claims 1 and 3 of U.S. Patent No. 8,916,195 B2, claims 1 and 3 of U.S. Patent No. 9,107,837 B2, claims 1, 8, and 11 of U.S. Patent No. 9,248,123 B2, claims 1, 8, and 10 of U.S. Patent No. 10,231,962 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 do not specify the release profile of sustained release dosage form.
This deficiency is cured by Caruso et al. whose teachings of are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the recitation in claims 1 and 3 of U.S. Patent No. 8,916,195 B2, claims 1 and 3 of U.S. Patent No. 9,107,837 B2, claims 1, 8, and 11 of U.S. Patent No. 9,248,123 B2, claims 1, 8, and 10 of U.S. Patent No. 10,231,962 B2, and claim 1 of U.S. Patent No. 10,403,170 B2 a Cowley et al., and Caruso et al. to specify sustained release naloxone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour. Since both naloxone and naltrexone are suitable opioid antagonist, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace naloxone in formula 3 with naltrexone. Sustained release naloxone/naltrexone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour and timed-/sustained-/immediate-release naltrexone being suitable were well known as to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same formulation.

Claims 43, 45-52, and 54-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 8,722,085 B2, claims 1, 8, 10, and 113 of U.S. Patent No. 8,815,889 B2, claims 1, 4, 5, and 9 of U.S. Patent No. 9,125,868 B2, claims 1, 4, and 7 of U.S. Patent No. 9,457,005 B2, and claims 1, 4, 5, 8, and 9 of U.S. Patent No. 10,307,376 B2 in view of Cowley et al. (US 2007/0179168 A1 with the effective US filing date of 11/28/2005 for provisional application 60/740,000) and Caruso et al. (US 2003/0065002 A1).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 443, 45-52, and 54-56 are discussed above and applied in the same manner.
Claims 1, 5, and 9 of U.S. Patent No. 8,722,085 B2, claims 1, 8, 10, and 113 of U.S. Patent No. 8,815,889 B2, claims 1, 4, 5, and 9 of U.S. Patent No. 9,125,868 B2, claims 1, 4, and 7 of U.S. Patent No. 9,457,005 B2, and claims 1, 4, 5, 8, and 9 of U.S. Patent No. 10,307,376 B2 recite a single oral dosage form of tablet or capsule comprising a sustained-release formulation of naltrexone and bupropion.
Claims 1, 5, and 9 of U.S. Patent No. 8,722,085 B2, claims 1, 8, 10, and 113 of U.S. Patent No. 8,815,889 B2, claims 1, 4, 5, and 9 of U.S. Patent No. 9,125,868 B2, claims 1, 4, and 7 of U.S. Patent No. 9,457,005 B2, and claims 1, 4, 5, 8, and 9 of U.S. Patent No. 10,307,376 B2 do not specify the release profile of sustained release dosage form.
This deficiency is cured by Caruso et al. whose teachings of are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the recitation in claims 1, 5, and 9 of U.S. Patent No. 8,722,085 B2, claims 1, 8, 10, and 113 of U.S. Patent No. 8,815,889 B2, claims 1, 4, 5, and 9 of U.S. Patent No. 9,125,868 B2, claims 1, 4, and 7 of U.S. Patent No. 9,457,005 B2, and claims 1, 4, 5, 8, and 9 of U.S. Patent No. 10,307,376 B2 Cowley et al., and Caruso et al. to specify sustained release naloxone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour. Since both naloxone and naltrexone are suitable opioid antagonist, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace naloxone in formula 3 with naltrexone. Sustained release naloxone/naltrexone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour and timed-/sustained-/immediate-release naltrexone being suitable were well known as to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same formulation.

This rejection is modified in view of allowance of copending Application No. 15/446,933 on 01/27/2022 and abandonment of copending Application No. 15/411,585 on 05/26/2021.
Claims 43, 45-52, and 54-56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1, 4, and 7 of US 11,324,741 B2 in view of Cowley et al. (US 2007/0179168 A1 with the effective US filing date of 11/28/2005 for provisional application 60/740,000) and Caruso et al. (US 2003/0065002 A1).
The instant application claims 43, 45-52, and 54-56 are discussed above and applied in the same manner.
Claims 1, 4, and 7 of US 11,324,741 B2 recite a single oral dosage form comprising a sustained-release formulation of naltrexone and bupropion.
Claims 1, 4, and 7 of US 11,324,741 B2 do not specify the release profile of sustained release dosage form.
This deficiency is cured by Caruso et al. whose teachings of are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the recitation in claims 1, 4, and 7 of US 11,324,741 B2, Cowley et al., and Caruso et al. to specify sustained release naloxone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour. Since both naloxone and naltrexone are suitable opioid antagonist, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace naloxone in formula 3 with naltrexone. Sustained release naloxone/naltrexone oral tablet releasing 52.5% at 1 hour, 78.0% at 2 hour, and 99.8% at 8 hour, i.e., from 0 to 52.5% at 0.5 hour and timed-/sustained-/immediate-release naltrexone being suitable were well known as to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same formulation.

Response to Applicants’ arguments:
Applicants do not have further arguments with regard to all of the obviousness-type double patenting rejections.

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitates the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 61-63 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 61 introduces new matter as the claim recites the limitation: the intermediate layer is configured to "dissolve rapidly”. There is no support in the specification (and provisional application 60/865,157) for this limitation. The limitation of: the intermediate layer is configured to "dissolve rapidly” was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  There is no guidance in the specification to determine the intermediate layer is configured to "dissolve rapidly” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/07/2022, have been fully considered but they are moot in view of new ground of rejections. 

Claims 61-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cowley et al. (US 2007/0179168 A1) and Caruso et al. (US 2003/0065002 A1), as applied to claims 43, 45-52, and 54-60, and further in view of Nangia et al. (US 2007/0003621 A1, effective US filing date 06/23/2005).
The teachings of Cowley et al. and Caruso et al. are discussed above and applied in the same manner.
Cowley et al. do not specify the separated naltrexone and bupropion being separated by an inert layer and bupropion being formulated with hydroxypropyl cellulose (HPC).
This deficiency is cured by Nangia et al. who teach stacked-multilayered tablet having two drugs at their own release profiles with desired controlled release dosage forms such as sustained release with a rapid dissolving non-functional membrane (inert and flat layer) for isolating bioadhesive multi-particulates from each other (paragraph 492, 496, 497, 559, 585, 586, 595-599, 607, and 608 and figure 20 and 24) in form of oral tablet or capsule (paragraph 15, 19, 123, 361, 487, 493) and both HPC and HPMC being pharmaceutically accepted carriers and diluents (paragraph 635).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cowley et al. and Nangia et al. to specify the separated naltrexone and bupropion in the composition taught by Cowley et al. being in layers separated by a flat inert layer in a multilayered tablet and replace HPMC excipient with HPC. Formulating two drugs in two layers with their own release profiles in a multilayered tablet (figure 20 and 24) being separated with a rapid dissolving non-functional membrane and both HPMC and HPC being suitable pharmaceutically accepted carriers and diluents were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the separated naltrexone and bupropion in the composition taught by Cowley et al. being in two layers separated by an inert flat rapid dissolving layer and replacing HPMC excipient with HPC flows from formulating two drugs in two layers with their own release profiles in a multilayered tablet (figure 20 and 24) being separated with a rapid dissolving non-functional membrane and both HPMC and HPC being suitable pharmaceutically accepted carriers and diluents having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/28/2021, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612